Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 30 de junio de 1981
En Kent v. United States, 383 U.S. 541, 560 (1966), se expresó de la siguiente manera el Tribunal Supremo federal:
Es nuestra opinión que la interpretación de la Corte de Apelaciones sobre la cuestión básica y los valores que le sirven de fundamento en este caso fue equivocada. Sí advirtió, como lo hiciera varios meses después en Black y Watkins otra sala de la misma corte, que la determinación de trasladar a un niño de la estructura estatutaria del Tribunal de Menores a los procesos criminales de la Corte de Distrito es “de una importancia crítica”. Sostenemos que ciertamente es un procedimiento “de una importancia crí-tica”. La Ley del Tribunal de Menores le confiere al niño el deiecho a beneficiarse de la jurisdicción “exclusiva” de dicho tribunal. Como dijera la Corte de Apelaciones, “[E]stá implícito en el esquema [del Tribunal de Menores] que la norma ha de ser el tratamiento no-criminal, y que el trata-miento criminal como adulto ha de ser la excepción, la cual deberá regirse por los elementos particulares de cada caso”.
Más adelante en la pág. 561, dijo dicho Tribunal:
De acuerdo con esto, concluimos que el niño debe tener la oportunidad de que se celebre una vista, la cual puede ser informal antes de que se dicte la orden de renuncia [de jurisdicción]. Bajo Black, el niño tiene derecho a represen-tación de abogado en procedimientos de renuncia, y bajo Watkins el abogado tiene derecho a examinar el expediente social del niño. Estos derechos no significan nada —son un engaño, una burla— si al abogado no se le da la oportunidad de funcionar.
El derecho a tener representación legal no es una forma-*537lidad. No es un gesto hecho a regañadientes frente a un requisito ritualista. Es esencial a la justicia. Designar a un abogado y no darle la oportunidad de una vista sobre una decisión “de una importancia crítica” es equivalente a ne-garle al menor la representación de abogado.
Ni más ni menos, las cuestiones a que se refieren las preinsertas citas de Kent v. United States, son las que se plantean en el caso ante nos. A mi juicio la opinión con-currente se desvía del issue en que se centra este caso. No se trata de justificar que la División de Asuntos de Menores renuncie a su jurisdicción sobre el apelante para que sea juzgado como adulto. Ese no es el issue. Se trata de un aspecto puramente procesal, a saber, si hubo en este caso todas las garantías de una vista y del derecho a asis-tencia efectiva de abogado en una etapa crítica —critically important la denomina el Supremo federal— en el proce-dimiento como en la vida misma del apelante.
Los hechos ante nuestra consideración son los siguientes: el menor aquí apelante, de dieciséis años de edad, fue objeto de varias querellas de naturaleza grave, (1) instadas conforme al procedimiento establecido por la Ley de Menores. Ley Núm. 97 de 23 de junio de 1955 (34 L.P.R.A. sees. 2001 a 2015). Señalado el 29 de octubre de 1979 para la ventilación de los casos, compareció el menor personal-mente, acompañado de su señora madre, y asistido de una abogada. El tribunal decidió motu proprio celebrar una vista para decidir si debía renunciar a su jurisdicción, y señaló para ello el 6 de diciembre de 1979.
El 6 de diciembre la abogada del apelante llegó al tribunal a las 9:05 de la mañana, acompañada de una tra-bajadora social que habría de declarar sobre un estudio social del caso, realizado por ella. Un alguacil les informó que no habían llegado el menor, su madre ni los testigos. Decidieron esperar. A las 9:45 llegó la madre del menor. Fue entonces que se informó a la abogada que el tribunal *538había celebrado la vista a las 9:00 de la mañana y había decidido renunciar a su jurisdicción luego de interrogar a un siquiatra y a un sicólogo que habían comparecido.
No empece las protestas de la abogada, el tribunal se negó a permitirle contrainterrogar a los mencionados peri-tos, limitando la actuación de la abogada a “darle la opor-tunidad a la defensa de establecer su posición para el récord”, (2) luego de lo cual se reafirmó el tribunal en su decisión de renunciar a su jurisdicción.
Dos disposiciones específicas, una de ley y otra de reglamento, tratan sobre el procedimiento para la renun-cia de jurisdicción. La primera es el Art. 4 de la Ley, 34 L.P.R.A. see. 2004, que dice:
Cuando se impute a una persona mayor de 16 años de edad y menor de 18 años de edad la infracción de una ley estatal, el juez, después de investigar el caso y concluir que entender en dicho asunto bajo las disposiciones de las sees. 2001 a 2015 de este título sería contrario al bienestar del menor o de la comunidad, podrá renunciar la jurisdicción del tribunal y darle traslado para que se tramite el caso como si se tratara de un adulto, ante la Sala correspondiente del Tribunal de Primera Instancia. Ninguna resolución u orden dictada por el tribunal, o evidencia aducida en contra del menor ante este tribunal, podrá ser ofrecida ni admitida como medio de prueba en ningún otro caso civil o criminal, o en cualquier otro procedimiento judicial establecido con cualquier fin contra dicho menor.
La otra disposición es la Núm. 13.2 de las Reglas de Procedimiento para los Asuntos Cubiertos por la Ley Núm. 97 de 23 de junio de 1955 (Menores), 34 L.P.R.A., Ap. I, que expresa:
13.2 Renuncia para entender de un caso
En todos los casos en que se impute a un menor que haya cumplido dieciséis (16) años de edad y no sea mayor de die-ciocho (18) años de edad la comisión u omisión de un acto *539que constituiría delito grave de incurrir en el mismo un adulto, según lo provisto en el art. 4 de la Ley [34 L.P.R.A. see. 2004], el juez, después de investigar el caso y antes de dictar una orden renunciando a entender en el mismo, cele-brará una vista con citación, en tiempo razonable, del menor y sus padres, tutor, persona encargada o bajo cuya custodia se encuentre dicho menor y del oficial probatorio juvenil. En la orden que dicte dando traslado del caso para que se tra-mite como si se tratara de un adulto, el juez consignará los fundamentos por los cuales sería contrario al bienestar del menor o de la comunidad entender en dicho asunto bajo las disposiciones de la Ley. Con la orden dando traslado del asunto se acompañarán las declaraciones, evidencia, docu-mentos y demás información en poder del juez, excepto aquellas que de acuerdo con estas reglas sean de carácter confidencial. (Énfasis nuestro.) (3)
Se desprende de estos textos que solamente podrá renunciarse a la jurisdicción para entender en un caso bajo la Ley de Menores, (1) si se trata de un menor que haya cumplido dieciséis, pero no sea mayor de dieciocho años de edad, y, (2) si se celebra una vista con citación, en tiempo razonable, del menor y sus padres, tutor, persona encargada o bajo cuya custodia se encuentre dicho menor, y del oficial probatorio juvenil. Esa vista, sin embargo, no es pro forma. Persigue investigar y decidir sobre lo más conveniente desde el punto de vista del bienestar del menor y el de la comunidad. Y debe revestirse de aquellas salvaguardas del debido proceso de ley que garanticen los derechos fundamentales del menor.
En Pueblo ex rel. L.V.C., 110 D.P.R. 114, 124-125 *540(1980), expresamos que “en estos procedimientos el ‘niño’ puede reclamar aquellas garantías constitucionales que le aseguren ‘un trato justo’ y un debido proceso de ley”. Este principio había sido reconocido en ELA en Interés R.M.R., 83 D.P.R. 242, 247 (1961). La Constitución del Estado Libre Asociado reconoce como uno de los derechos funda-mentales del ser humano, el derecho a la libertad, y dis-pone que “[njinguna persona será privada de su libertad . . . sin debido proceso de ley. . .”. Art. II, Sec. 7. Si bien el procedimiento bajo la Ley de Menores no es de naturaleza criminal, (4) su implementación desemboca en muchas oca-siones en la privación efectiva de la libertad del menor. Las garantías de “trato justo” y “debido proceso de ley” a que nos referimos en los citados casos de L.V.C. y R.M.R. van dirigidos a darle eficacia al pronunciamiento constitu-cional aludido. Ese “trato justo” y “debido proceso de ley” no existirían si el menor sometido al procedimiento tutelar de la Ley de Menores , no gozase de ciertos derechos fun-damentales de que gozan los imputados de delito en los procedimientos criminales, recogidos en el Art. II, Sec. 11 de la Constitución.(5) Véase Pueblo ex rel. L.V.C. ya citado, *541y la jurisprudencia a que allí nos referimos, en su parte III B.
La decisión sobre si un menor ha de ser juzgado con-forme a la Ley de Menores o como adulto bajo el procedi-miento criminal ordinario plantea, según vimos en la cita de Kent v. United States, supra, una cuestión de “impor-tancia crítica” en el procedimiento, y no debe soslayarse porque el menor no se presente o porque su abogado llegue tarde. Un menor no deja de serlo porque se halle evadido del lugar en que ha sido colocado. La tardanza de la abo-gada, si bien es censurable, no debió militar contra el dere-cho de este menor a cuestionar efectivamente la medida que el tribunal se disponía a adoptar. El menor tenía derecho a estar representado por abogado en las etapas conducentes a la renuncia de jurisdicción y, por medio de su abogado, oír los testimonios de los peritos interrogados por el tribunal, repreguntarles, y ofrecer los testimonios que tuviere en apoyo de su contención de que debía ser juzgado y tratado conforme al procedimiento especial de menores. El derecho a confrontarse con y a contrainte-rrogar a los peritos examinados por el tribunal de instancia se vulneró en este caso en esta etapa crítica del procedi-miento, violándose con ello las salvaguardas constitucio-nales de un debido proceso de ley.
Los derechos reconocidos en Kent v. United States, antes citado, son obligatorios como parte del debido proceso de ley exigido por la Constitución federal. Véase In re Gault, 387 U.S. 1 (1967). En palabras del Tribunal Supremo federal, “neither the Fourteenth Amendment nor the Bill of Rights is for adults alone”. (Énfasis nuestro.) In re Gault, pág. 13. Se dijo en Kent que la vista puede ser informal. Pero una vista informal no es una vista pro forma.
Por las razones expresadas, revocaría la resolución recurrida y dispondría que el tribunal de instancia celebre una vista, previa oportuna citación del apelante, en que *542pueda éste, por medio de su abogada, escuchar y repre-guntar a los testigos examinados por 'el tribunal y pre-sentar pruebas contra la pretensión de renunciar a la jurisdicción bajo la Ley de Menores, antes de resolver si conviene a los intereses del menor y de la comunidad que éste sea juzgado como adulto.

 Se le imputó robo, asesinato y varias infracciones de la Ley de Armas.


 Así se señala en el Alegato del Apelante, pág. 4, no refutado por el Pro-curador General.


 Del texto de esta Regla 13.2 se desprende que uno de los requisitos para renunciar a la jurisdicción sobre un menor es la comisión u omisión de un acto que constituiría delito grave de incurrir en el mismo un adulto.
No obstante, la See. 2004 de la Ley de Menores fue enmendada en 1964 para eliminar dicho requisito. Aparentemente por error en dicha ocasión se omitió enmendar la Regla 13.2 que implementa la renuncia de jurisdicción. Debe pre-valecer, sin embargo, la intención de la Ley según enmendada en 1964, lo cual incluiría la posibilidad de renunciar a la jurisdicción en casos de delitos menos graves.


Art. II, Ley de Menores, 34 L.P.R.A. see. 2011; Pueblo ex rel. L.V.C., supra; R.A.M. v. Tribunal Superior, 102 D.P.R. 270, 273 (1974).


Dice así:
“En todos los procesos criminales, el acusado disfrutará del derecho a un juicio rápido y público, a ser notificado de la naturaleza y causa de la acusación recibiendo copia de la misma, a carearse con los testigos de cargo, a obtener la comparecencia compulsoria de testigos a su favor, a tener asistencia de abogado, y a gozar de la presunción de inocencia.
En los procesos por delito grave el acusado tendrá derecho a que su juicio se ventile ante un jurado imparcial compuesto por doce vecinos del distrito, quienes podrán rendir veredicto por mayoría de votos en el cual deberán concurrir no menos de nueve.
Nadie será obligado a incriminarse mediante su propio testimonio y el silen-cio del acusado no podrá tenerse en cuenta ni comentarse en su contra.
Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.
Todo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio.
La detención preventiva antes del juicio no excederá de seis meses. Las fian-zas y las multas no serán excesivas. Nadie será encarcelado por deuda.”